Exhibit 10.2

 

[EMPLOYEE]   

Option Number:                       

[EMPLOYEE ID]   

Plan:                                         

[ADDRESS]   

Grant Date:                               

GRANT OF STOCK OPTION

On this      day of              (the “Grant Date”), Amgen Inc., a Delaware
corporation (the “Company”), pursuant to its Amended and Restated 1991 Equity
Incentive Plan (the “Plan”), which is incorporated herein by reference, has this
day granted to you, the optionee named above, an option to purchase (Number of
Shares) shares of the $.0001 par value common stock of the Company (“Common
Stock”) pursuant to the terms hereof this option. This option is not intended to
qualify and will not be treated as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended
(together with the regulations and other official guidance promulgated
thereunder, the “Code”).

The provisions of your option are as follows:

I.            Subject to the terms and conditions of this option, on each
anniversary of the Grant Date (each, a “Vesting Date”) the Ratable Amount (as
defined below) of this option shall vest, provided that you have remained
continuously and actively employed with the Company or an Affiliate of the
Company (as defined in the Plan) through each applicable Vesting Date, unless
your employment has terminated due to your Voluntary Termination (as defined in
paragraph IV(5)). This option may only be exercised for whole shares of Common
Stock, and the Company shall be under no obligation to issue any fractional
shares of Common Stock to you. Subject to the limitations contained herein, this
option shall be exercisable with respect to each installment on or after the
applicable Vesting Date. Notwithstanding anything herein to the contrary, the
vesting schedule may be accelerated (by notice in writing) by the Company in its
sole discretion at any time during the term of this option. In addition, vesting
may be suspended by the Company in its sole discretion during a leave of absence
as provided from time to time according to Company policies and practices. For
purposes of this option, the “Ratable Amount” shall mean a whole number of
shares of Common Stock equal to the number of shares of Common Stock covered by
this option divided by four (4) to which fractional shares of Common Stock
resulting from this calculation shall be combined into whole shares of Common
Stock and added to the forgoing calculation to vest on the Vesting Date
indicated:

 

        No. Fractional
    Shares per Ratable
            Amount

  

Vesting Date

0.25    One (1) whole share of Common Stock on Fourth (4th) anniversary 0.50   
One (1) whole share of Common Stock on each of Second (2nd) and Fourth (4th)
anniversary 0.75    One (1) whole share of Common Stock on each of Second (2nd),
Third (3rd) and Fourth (4th) anniversary

 

1



--------------------------------------------------------------------------------

II.            (1)        The per share exercise price of this option is $(Grant
Price), being not less than the fair market value of the Common Stock on the
date of grant of this option.

                           (2)        To the extent permitted by applicable
statutes and regulations, payment of the exercise price per share is due in full
upon exercise of all or any part of each installment which has become
exercisable by you by means of (i) cash or a check or (ii) any cashless exercise
procedure through the use of a brokerage arrangement approved by the Company.
However, if at the time of exercise, the Company’s Common Stock is publicly
traded and quoted regularly in the Wall Street Journal, payment of the exercise
price may be made by delivery of already-owned shares of Common Stock of a value
equal to the exercise price of the shares of Common Stock for which this option
is being exercised. The already-owned shares must have been owned by you for the
period required to avoid a charge to the Company’s reported earnings and owned
free and clear of any liens, claims, encumbrances or security interests. Payment
may also be made by a combination of cash and already-owned Common Stock.

III.            Notwithstanding anything to the contrary contained herein, this
option may not be exercised unless the shares issuable upon exercise of this
option are then registered under the Securities Act of 1933, as amended (the
“Act”), or, if such shares are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Act.

IV.            The term of this option commences on the date hereof and, unless
sooner terminated as set forth below or in the Plan, terminates on the seventh
(7th) anniversary of the date of this option (the “Expiration Date”). This
option shall terminate prior to the Expiration Date as follows: three (3) months
after the termination of your employment with the Company or an Affiliate of the
Company (as defined in the Plan) for any reason or for no reason unless:

                           (1)        such termination of your employment is due
to your Permanent and Total Disability (as defined below), in which case the
option shall terminate on the earlier of the Expiration Date or five (5) years
after termination of your employment and the vesting schedule of the unvested
portions of the option will be accelerated to vest, subject to your execution of
a general release and waiver in a form provided by the Company, as of the day
preceding such termination of your employment with respect to the option, except
that if the option was granted in the calendar year in which such termination
occurs, the option will be accelerated to vest with respect to a number of
shares equal to the number of shares subject to the option multiplied by a
fraction, the numerator of which is the number of complete months you remained
continuously and actively employed during such calendar year, and the
denominator of which is twelve (12);

                           (2)        such termination of your employment is due
to your death, in which case the option shall terminate on the earlier of the
Expiration Date or five (5) years after your death and the vesting schedule of
the unvested portion of the option will be accelerated to vest as of the day
preceding your death with respect to the option, except that if the option was
granted in the calendar year in which your death occurs the option will be
accelerated to vest with respect to a number of shares equal to the number of
shares subject to the option multiplied by a fraction, the numerator of which is
the number of complete months you remained continuously and actively employed
during such calendar year, and the denominator of which is twelve (12);

                           (3)        during any part of such three (3) month
period, this option is not exercisable solely because of the condition set forth
in paragraph III above, in which event this option shall not terminate until the
earlier of the Expiration Date or until it shall have been exercisable for an
aggregate period of three (3) months after the termination of your employment;

 

2



--------------------------------------------------------------------------------

                           (4)        exercise of this option within three
(3) months after termination of your employment with the Company or with an
Affiliate would result in liability under Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), in which case this option
will terminate on the earliest of: (i) the tenth (10th) day after the last date
upon which exercise would result in such liability; (ii) six (6) months and ten
(10) days after the termination of your employment with the Company or an
Affiliate; or (iii) the Expiration Date; or

                           (5)        such termination of your employment is due
to your voluntary termination and such voluntary termination is not the result
of Permanent and Total Disability (as defined below) after you are at least
sixty five (65) years of age, or after you are at least fifty-five (55) years of
age and have been an employee of the Company and/or an Affiliate of the Company
for at least ten (10) consecutive years (“Voluntary Termination”), in which case
this option shall terminate on the earlier of the Expiration Date or five
(5) years after termination of your employment and the unvested portions of this
option will become exercisable pursuant to the vesting schedule provided in
paragraph I without regard to your Voluntary Termination of your employment
prior to the Vesting Date, subject to your execution of a general release and
waiver in a form provided by the Company, with respect to the option, except
that if the option was granted in the calendar year in which your Voluntary
Termination occurs, the option will become exercisable pursuant to the vesting
schedule provided in paragraph I only with respect to a number of shares equal
to the number of shares subject to the option multiplied by a fraction, the
numerator of which is the number of complete months you remained continuously
and actively employed during such calendar year, and the denominator of which is
twelve (12).

However, in any and all circumstances and except to the extent the vesting
schedule has been accelerated by the Company in its sole discretion during the
term of this option or as a result of your Permanent and Total Disability or
death as provided in paragraphs IV(1) or IV(2) above, respectively, or as a
result of your Voluntary Termination as provided in paragraph IV(5) above, this
option may be exercised following termination of your employment only as to that
number of shares as to which it was exercisable on the date of termination of
your employment under the provisions of paragraph I of this option. For purposes
of this option, (i) “termination of your employment” shall mean the last date
you are either an employee of the Company or an Affiliate or engaged as a
consultant or director to the Company or an Affiliate, and (ii) “Permanent and
Total Disability” shall have the meaning ascribed to such term under
Section 22(e)(3) of the Code and with such permanent and total disability being
certified prior to termination of your employment by (i) the Social Security
Administration, (ii) the comparable governmental authority applicable to an
Affiliate of the Company, (iii) such other body having the relevant
decision-making power applicable to an Affiliate of the Company, or (iv) an
independent medical advisor appointed by the Company in its sole discretion, as
applicable, in any such case.

V.            (1)        To the extent specified above, this option may be
exercised by delivering a Notice of Exercise of Stock Option form, together with
the exercise price to the Secretary of the Company, or to such other person as
the Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to
subparagraph 5(f) of the Plan.

                           (2)        As a condition to the issuance of shares
upon the exercise of this option, the Company may require you to enter an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of: (a) the exercise of
this option; (b) the lapse of any substantial risk of forfeiture of which the
shares are subject at the time of exercise; or (c) the disposition of shares
acquired upon such exercise.

VI.            This option is not transferable, except by will or the laws of
descent and distribution, and is exercisable during your life only by you except
as set forth below:

 

3



--------------------------------------------------------------------------------

                           (1)        If you have named a Trust (as defined in
the Plan) as beneficiary of this option, this option may be exercised by the
Trust after your death; and

                           (2)        All or a portion of this option may be
transferred to an Alternate Payee (as defined in the Plan) if required by the
terms of a QDRO (as defined in the Plan), as further described in Section 13 of
the Plan.

VII.            This option is not an employment or service contract and nothing
in this option shall be deemed to create in any way whatsoever any obligation on
your part to continue in the employ or service of the Company, or of the Company
to continue your employment or service with the Company.

VIII.            Any notices provided for in this option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the address
specified above or at such other address as you hereafter designate by written
notice to the Secretary of the Company.

IX.            This option is subject to all the provisions of the Plan and its
provisions are hereby made a part of this option, including without limitation
the provisions of paragraph 5 of the Plan relating to option provisions, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this option and those of the
Plan, the provisions of the Plan shall control.

X.            The terms of this option shall be governed by the laws of the
State of Delaware without giving effect to principles of conflicts of laws.

XI.            Notwithstanding the foregoing, the Company may not take any
actions hereunder, that would violate the Act, the Exchange Act, the Code, or
any other securities or tax or other applicable law or regulation.
Notwithstanding anything to the contrary contained herein, the shares issuable
upon exercise of this option shall not be issued unless such shares are then
registered under the Act, or, if such shares are not then so registered, the
Company has determined that such exercise and issuance would be exempt from the
registration requirements of the Act.

XII.            This option is not intended to constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A, but rather is intended to
be exempt from the application of Code Section 409A. To the extent that this
option is nevertheless deemed to be subject to Code Section 409A for any reason,
this option shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Grant Date. Notwithstanding any provision herein to
the contrary, in the event that following the Grant Date, the Committee (as
defined in the Plan) determines that this option may be or become subject to
Code Section 409A, the Committee may adopt such amendments to the Plan and/or
this option or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (a) exempt the
Plan and/or this option from the application of Code Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to
this option, or (b) comply with the requirements of Code Section 409A.

XIII.            By electing to accept this option, you acknowledge receipt of
this option and

 

4



--------------------------------------------------------------------------------

hereby confirm your understanding that the terms set forth in this option
constitute, subject to the terms of the Plan, which terms shall control in the
event of any conflict between the Plan and this option, the entire agreement and
understanding of the parties with respect to the matters contained herein and
supersede any and all prior agreements, arrangements and understandings, both
oral and written, between the parties concerning the subject matter of this
option. The Company may, in its sole discretion, decide to deliver any documents
related to options awarded under the Plan or future option that may be awarded
under the Plan by electronic means or request your consent to participate in the
Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

Very truly yours,

AMGEN INC.

By                                                         

Duly authorized on behalf

of the Board of Directors

 

5



--------------------------------------------------------------------------------

[EMPLOYEE]   

Option Number:                       

[EMPLOYEE ID]   

Plan:                                         

[ADDRESS]   

Grant Date:                               

RESTRICTED STOCK UNIT AGREEMENT

On this             day of             (the “Grant Date”), Amgen Inc., a
Delaware corporation (the “Company”), has granted to you, the grantee named
above, under the Amended and Restated 1991 Equity Incentive Plan, as amended
(the “Plan”),             restricted stock units (the “Units”) with respect to
            shares of Common Stock on the terms and conditions set forth in this
Restricted Stock Unit Agreement (this “Agreement”) and the Plan. The Units shall
constitute stock bonuses under Sections 7 and 10(d) of the Plan, which is
incorporated herein by reference. Capitalized terms not defined herein shall
have the meanings assigned to such terms in the Plan.

I. Vesting Schedule and Termination of Units.

 

  a. General. Subject to the terms and conditions of this Agreement, on each
anniversary of the Grant Date (each, a “Vesting Date”) the Ratable Amount (as
defined below) of Units granted under this Agreement shall vest, provided that
you have remained continuously and actively employed with the Company or an
Affiliate of the Company (as defined in the Plan) through each applicable
Vesting Date, unless your employment has terminated due to your Voluntary
Termination (as defined in paragraph (d) of this Section I below). The Units
represent an unfunded, unsecured promise by the Company to deliver shares of
Common Stock. Only whole shares of Common Stock shall be issued upon vesting of
the Units, and the Company shall be under no obligation to issue any fractional
shares of Common Stock to you. If your employment with the Company or an
Affiliate of the Company is terminated for any reason, except as otherwise
provided in paragraphs (b), (c) and (d) of this Section I below, your unvested
Units shall automatically expire and terminate on the date of termination of
your employment. Notwithstanding anything herein to the contrary, the vesting
schedule may be accelerated (by notice in writing) by the Company in its sole
discretion at any time during the term of the Unit. In addition, vesting may be
suspended by the Company in its sole discretion during a leave of absence as
provided from time to time according to Company policies and practices. For
purposes of this Agreement, the “Ratable Amount” shall mean a whole number of
Units equal to the number of Units covered by this Agreement divided by four
(4) to which fractional Units resulting from this calculation shall be combined
into whole Units and added to the forgoing calculation to vest on the Vesting
Date indicated:

 

        No. Fractional
    Units per Ratable
            Amount

  

Vesting Date

0.25    One (1) whole Unit on Fourth (4th) anniversary 0.50    One (1) whole
Unit on each of Second (2nd) and Fourth (4th) anniversary 0.75    One (1) whole
Unit on each of Second (2nd), Third (3rd) and Fourth (4th) anniversary

 

  b.

Permanent and Total Disability. Notwithstanding the provisions in paragraph
(a) above, if your employment with the Company or an Affiliate of the Company
terminates due to your Permanent and Total Disability (as defined below), then
the vesting schedule of unvested portions of Units granted under this Agreement
will be accelerated, subject to your execution of a general release and waiver
in a form provided by the Company, to vest as of the day preceding such
termination of your employment with respect to all Units granted hereunder,

 

6



--------------------------------------------------------------------------------

[EMPLOYEE]   

Option Number:                       

[EMPLOYEE ID]   

Plan:                                         

[ADDRESS]   

Grant Date:                               

except that if the Units were granted in the calendar year in which such
termination occurs, the Units will be accelerated to vest with respect to a
number of Units equal to the number of Units subject to this Agreement
multiplied by a fraction, the numerator of which is the number of complete
months you remained continuously and actively employed during such calendar
year, and the denominator of which is twelve (12).

 

  c. Death. Notwithstanding the provisions in paragraph (a) above, if your
employment with the Company or an Affiliate of the Company terminates due to
your death, then the vesting schedule of unvested portions of Units granted
under this Agreement will be accelerated to vest as of the day preceding your
death with respect to all Units granted hereunder, except that if the Units were
granted in the calendar year in which your death occurs the Units will be
accelerated to vest with respect to a number of Units equal to the number of
Units subject to this Agreement multiplied by a fraction, the numerator of which
is the number of complete months you remained continuously and actively employed
during such calendar year, and the denominator of which is twelve (12).

 

  d. Retirement. Notwithstanding the provisions in paragraph (a) above, if you
terminate your employment with the Company or an Affiliate of the Company due to
your voluntary termination and such voluntary termination is not the result of
Permanent and Total Disability (as defined below) after you are at least
sixty-five (65) years of age, or after you are at least fifty-five (55) years of
age and have been an employee of the Company and/or an Affiliate of the Company
for at least ten (10) consecutive years (“Voluntary Termination”), then the
Units will vest pursuant to the vesting schedule provided in paragraph (a) of
this Section I without regard to the termination of employment prior to the
Vesting Date, subject to your execution of a general release and waiver in a
form provided by the Company, with respect to all Units granted hereunder,
except that if the Units were granted in the calendar year in which such
termination occurs, the Units will vest pursuant to the vesting schedule
provided in paragraph (a) of this Section I only with respect to a number of
Units equal to the number of Units subject to this Agreement multiplied by a
fraction, the numerator of which is the number of complete months you remained
continuously and actively employed during such calendar year, and the
denominator of which is twelve (12).

For purposes of this agreement, (i) “termination of your employment” shall mean
the last date that you are either an employee of the Company or an Affiliate or
engaged as a consultant or director of the Company or an Affiliate, and
(ii) “Permanent and Total Disability” shall have the meaning ascribed to such
term under Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(together with the regulations and other official guidance promulgated
thereunder, the “Code”) and with such permanent and total disability being
certified prior to termination of your employment by (i) the Social Security
Administration, (ii) the comparable governmental authority applicable to an
Affiliate of the Company, (iii) such other body having the relevant
decision-making power applicable to an Affiliate of the Company, or (iv) an
independent medical advisor appointed by the Company in its sole discretion, as
applicable, in any such case. Units that remain unvested as of the date of
termination of your employment shall expire and terminate on the date of
termination of your employment.

II. Form and Timing of Payment. Subject to satisfaction of tax or similar
obligations as provided for in Section III, any vested Units shall be paid by
the Company in shares of Common Stock (on a one-to-one basis) on, or as soon as
practicable after, the applicable Vesting Date (which, for purposes of this
Section II, includes the date of any accelerated vesting under Sections I(b),
(c) or (d) above). Shares of Common Stock issued in respect of a Unit shall be
deemed to be issued in

 

7



--------------------------------------------------------------------------------

[EMPLOYEE]   

Option Number:                       

[EMPLOYEE ID]   

Plan:                                         

[ADDRESS]   

Grant Date:                               

consideration of past services actually rendered by you to the Company or an
Affiliate or for its benefit for which you have not previously been compensated
or for future services to be rendered, as the case may be, which the Company
deems to have a value at least equal to the aggregate par value thereof.

III. Tax Withholding; Issuance of Certificates. All payments made pursuant to
Section II above shall be subject to withholding of all applicable taxes, based
on the minimum statutory withholding rates for federal, state and local tax
purposes, including any employment taxes resulting from the vesting of the Units
(the “Tax Obligations”). You hereby agree that you will satisfy the Tax
Obligations resulting from the vesting of the Units by authorizing, and you
hereby authorize, the Company to withhold from the shares of Common Stock
otherwise deliverable to you as a result of the vesting of the Units in
accordance herewith, a number of shares having a fair market value less than or
equal to the Tax Obligations. Any shares of Common Stock withheld by the Company
hereunder shall not be deemed to have been issued by the Company for any purpose
under the Plan and shall remain available for issuance thereunder. The number of
shares of Common Stock tendered by you pursuant to this Section III shall be
determined by the Company and be valued at the fair market value of the Common
Stock on the date the Tax Obligations arise. To the extent that the number of
shares tendered by you pursuant to this Section III is insufficient to satisfy
the Tax Obligations, you hereby authorize the Company to deduct from your
compensation the additional amount necessary to fully satisfy the Tax
Obligations. If the Company chooses not to deduct such amount from your
compensation, you agree to pay the Company, in cash or by check, the additional
amount necessary to fully satisfy the Tax Obligations. You agree to take any
further actions and execute any additional documents as may be necessary to
effectuate the provisions of this Section III. Notwithstanding Section II above,
no certificates representing the shares of Common Stock shall be delivered to
you unless and until you have satisfied your obligations with respect to the
full amount of all federal, state and local tax withholding or other employment
taxes applicable to you resulting from the payment of the Units earned.

IV. Transferability. No benefit payable under, or interest in, this Agreement or
in the shares of Common Stock that are scheduled to be issued to you hereunder
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any such attempted action shall be
void and no such benefit or interest shall be, in any manner, liable for, or
subject to, your or your beneficiary’s debts, contracts, liabilities or torts;
provided, however, nothing in this Section IV shall prevent transfer (i) by
will, (ii) by applicable laws of descent and distribution or (iii) to an
Alternate Payee to the extent that a QDRO so provides, as further described in
Section 13 of the Plan.

V. No Contract for Employment. This Agreement is not an employment or service
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or of the Company or an Affiliate to continue your
employment or service with the Company or an Affiliate.

VI. Notices. Any notices provided for in this Agreement or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at such address as is
currently maintained in the Company’s records or at such other address as you
hereafter designate by written notice to the Secretary of the Company.

VII. Plan. This Agreement is subject to all the provisions of the Plan, which
provisions are hereby made a part of this Agreement, including without
limitation the provisions of Section 7 of the Plan relating to stock bonuses,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall control.

 

8



--------------------------------------------------------------------------------

[EMPLOYEE]   

Option Number:                       

[EMPLOYEE ID]   

Plan:                                         

[ADDRESS]   

Grant Date:                               

VIII. Governing Law. This Agreement shall be construed and interpreted, and the
rights of the parties shall be determined, in accordance with the laws of the
State of Delaware, without regard to conflicts of law provisions thereof.

IX. Code Section 409A. The time and form of payment of the Units is intended to
comply with the requirements of Code Section 409A and this Agreement shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Grant Date. Notwithstanding any provision herein to the contrary, in the event
that following the Grant Date, the Committee (as defined in the Plan) determines
that it may be necessary or appropriate to do so, the Committee may adopt such
amendments to the Plan and/or this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (a) exempt the Plan and/or the Units from the application of
Code Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to this option, or (b) comply with the requirements of
Code Section 409A.

X. Acknowledgement. By electing to accept this Agreement, you acknowledge
receipt of this Agreement and hereby confirm your understanding that the terms
set forth in this Agreement constitute, subject to the terms of the Plan, which
terms shall control in the event of any conflict between the Plan and this
Agreement, the entire agreement and understanding of the parties with respect to
the matters contained herein and supersede any and all prior agreements,
arrangements and understandings, both oral and written, between the parties
concerning the subject matter of this Agreement. The Company may, in its sole
discretion, decide to deliver any documents related to Units awarded under the
Plan or future Units that may be awarded under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

XI. Compliance with Laws. Notwithstanding the foregoing, the Company may not
take any actions hereunder, and no award of Units shall be granted, that would
violate the Securities Act of 1933, as amended (the “Act”), the Securities
Exchange Act of 1934, as amended, the Code, or any other securities or tax or
other applicable law or regulation. Notwithstanding anything to the contrary
contained herein, the shares issuable upon vesting of the Unit shall not be
issued unless such shares are then registered under the Act, or, if such shares
are not then so registered, the Company has determined that such vesting and
issuance would be exempt from the registration requirements of the Act.

Very truly yours,

AMGEN INC.

By:                                                 

Name:

Title:

 

9